DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant has amended the claims to overcome the current rejections of record. However new rejections follow. The new art has been applied due to increased examiner knowledge in the art. 
The indicated allowability of previous claim 15 is withdrawn in view of the newly applied references to Riffe U.S. Publication 2017/0081227 A1 and Yoo KR 20080040659 A.  Rejections based on the references follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan U.S Publication 2010/0140107 Al in view of Riffe U.S. Publication 2017/0081227 A1, further in view of Yoo KR 20080040659 A.
     With respect to claims 1-3 and 6, the Sloan U.S Publication 2010/0140107 Al reference discloses in paragraph 0009 that it is known to have an aqueous fluid treatment system, comprising: a first electrolytic cell 42 having a housing and electrodes inside allowing flow there between, capable 
     The Riffe U.S. Publication 2017/0081227 Al reference discloses that filtration media comprising ZVI is known to remove contaminants from contaminated water. The ZVI media may additionally or alternatively be in the form of steel wool. In some embodiments, the ZVI media is disposed in at least one of a fluidized bed reactor, a packed bed reactor, or a mixed bed reactor. There may be a series of reactors in paragraph 0067.
     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sloan reference and use the ZVI filter media, since the Riffe reference discloses it would provide the expected result of removing contaminants from water.
      The Yoo KR 20080040659 A reference discloses and electrolytic cell 10 having two electrodes that at least partially pass through the cell to provide the expected result of electrolysis. 
      It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sloan reference and use the electrode at least partially through the cell, since the Yoo reference discloses it would provide the expected result of providing electrolysis.


     However the limitation amount mere duplication of parts. Where the additional unit would provide the added benefit and expected result of providing increased treatment to the fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sloan in view of Riffe references and use additional electrolytic cell, since it would provide the expected result and added benefit and expected result of providing increased treatment to the fluid flow.

Allowable Subject Matter
      Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-14 and 16-21 are allowed.
           With respect to claims such as 5, the prior art does not disclose nor fairly suggest a third oxidation/reduction electrolytic cell having a fluid inlet and a fluid outlet, wherein the fluid outlet of the separation unit is in fluid communication with the fluid inlet of the third oxidation/reduction electrolytic cell; and a dewatering unit having a solids inlet, a solid outlet, and a fluid outlet, wherein the solids outlet of the separation unit is in communication with the solids inlet of the dewatering unit.
            With respect to claims such as 7, the prior art does not disclose nor fairly suggest the cavitation/electrocoagulation reactor comprises: one or more ultrasonic transducers affixed to the walls 
       With respect to claims such as 8, the prior art also does not disclose nor fairly suggest the cavitation electrocoagulation reactor comprises: one or more ultrasonic transducers affixed to the walls of the first longitudinal chamber and located downstream of the cavitation nozzle; and an electrode pair, wherein both electrodes in the electrode pair extend through the second longitudinal chamber but only one of the electrodes extends into and through the first longitudinal chamber.
      With respect to claims such as 16, the prior art also does not disclose nor fairly suggest an electrode pair extending through at least a portion of the chamber, such that aqueous fluid received by the chamber passes between the electrode pair; and an ultrasound transducer positioned peripheral to the electrode pair and having an energy-emitting surface facing toward the electrode pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774